Appeal unanimously dismissed, without costs. Memorandum: Appellant appeals from a decision of Special Term dismissing his petition to vacate and annul the determination of respondent Board of Elections accepting designating petition containing the names of respondent Victor E. Manz for Erie County Family Court Judge and respondent Michael A. Amico for Erie County Sheriff, and for other relief. No order or judgment has been entered on Special Term’s decision and no written notice of appeal has been filed or served. No appeal lies from a decision on which an order or judgment has not been entered (People v Murphy, 36 AD2d 684; Bank of Utica v Castle Ford, 36 AD2d 6, 10; Matter of Lust, 35 AD2d 997); and we have no jurisdiction to review an order or judgment where a notice of appeal therefrom has not been filed (CPLR 5515, subd 1; 7 Weinstein-Korn-Miller, NY Civ Prac, par 5515.06; Gouvakis v 490 Tenth Ave. Corp., 6 AD2d 1035). We have, however, examined the merits of the petition and, had an order or judgment been entered and a proper appeal taken, we would affirm. (Appeal from decision of Erie Supreme Court—Election Law.) Present—Marsh, P. J., Simons, Mahoney, Dillon and Witmer, JJ. (Decided Aug. 26, 1976.)